Citation Nr: 1811641	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability of the left eye, to include progressive myopia and refractive amblyopia.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a sleep disorder, to include insomnia and sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1976.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a March 2014 rating decision of the VA RO in Montgomery, Alabama.

The Veteran filed a Substantive Appeal, VA Form 9, in February 2010 and requested a Board hearing.  In April 2014, he submitted correspondence indicating that he wished to withdraw his request; as such, his request is considered withdrawn.

This claim was previously before the Board in July 2016, at which time it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Chronic Disability of the Left Eye

Pursuant to the July 2016 Board remand, the September 2017 examiner was asked to identify each disability of the left eye and express an opinion as to whether each diagnosed disability is a "congenital" condition, to include refractive error of the eye.  The examiner was also asked to address more recent diagnoses of exophthalmos and chorioretinal scarring of the left eye.  As a result of the examination, the examiner found that the Veteran had degenerative myopia, refractive amblyopia, cataracts, exophthalmos, and lattice peripheral degeneration.  She opined that none of the conditions were caused or aggravated by service, as there were no changes in the Veteran's visual acuity ranges since enlistment.  The examiner, however, did not note the November 2011 diagnosis of chorioretinal scarring of the left eye, nor provide an opinion as to whether it was caused by service.   

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that an addendum medical opinion as to the chorioretinal scarring is necessary in this matter.  38 C.F.R. § 4.2 (2017).

Acquired Psychiatric Disability

Pursuant to the July 2016 Board remand, the September 2017 examiner was asked to identify all acquired psychiatric disorders using the DSM-IV criteria.  The examiner, however, provided a diagnosis of marijuana/cocaine use disorder using the DSM-V criteria.  The Board errs when it fails to ensure substantial compliance with a Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999) (clarifying that substantial[]" compliance with Board remand is required).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.  

Furthermore, the record shows that the Veteran has been diagnosed with various disabilities, to include substance abuse, depressive disorder, PTSD, cocaine dependence, cannabis use disorder, and schizotypal personality disorder.  The September 2017 examiner, however, did not provide an etiological opinion with regards to his noted diagnoses; rather, she found that no diagnosis other than substance use disorder appeared warranted at the time.  The Board finds that a new opinion is necessary to determine the nature and etiology of any acquired psychiatric disability present during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing that the requirement of a "current disability" is fulfilled if a "claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim"). 

Sleep Disorder

Pursuant to the July 2016 Board remand, the Veteran was scheduled for a VA examination to determine the nature and etiology of his claimed sleep apnea.  The September 2017 examiner indicated that the Veteran had not had a sleep study, and therefore did not have a diagnosis of sleep apnea.  She indicated that performing a sleep study required follow-up and treatment, which was not within the guidelines of the Compensation and Pension department.  The Board finds that the evidence triggers the requirement for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the RO should arrange an appropriate sleep study and obtain an opinion on the probability of a causal relationship between any identified sleep disorder and service.   

Accordingly, the case is REMANDED for the following action:

1.  Have an appropriate examiner provide an addendum opinion on the nature and etiology of the Veteran's chorioretinal scarring of the left eye.

The examiner must note that the Veteran has a competent diagnosis of chorioretinal scarring of the left eye from November 2011.  He or she is asked to opine whether it is as least as likely as not (50 percent probability or more) that the scarring had its onset in service or is otherwise related to service.  

In expressing his or her opinion, the examiner should address the Veteran's lay statements, including the statement that he was hit in the face with a rifle during drill team practice. 

2.  Have an appropriate examiner provide an addendum opinion on the nature and etiology of the Veteran's acquired psychiatric disorders.

The examiner should identify all acquired psychiatric disorders manifested contemporaneous in time to the filing of claim in September 2013 to the present using the DSM-IV criteria, including consideration of a diagnosis of schizotypal personality disorder from the March 2014 VA examination report and a diagnosis of unspecified depressive disorder from the May 2016 private psychologist's report.  

The Board notes that the September 2017 examiner disagreed with the diagnoses above.  If the examiner continues to disagree, he or she should explain whether the above mentioned diagnoses were correct and currently asymptomatic, or whether they are due to misdiagnosis.  

The examiner is also asked to determine whether it is at least as likely as not (probability of 50 percent or more) that any identified psychiatric disorder is related to the Veteran's active duty service.  

The requested opinion should include a discussion of whether in-service occurrences or events lead to any diagnosed disorder.  Discussion of prior VA and private findings should be set out, and opinions reconciled or explained as possible.  

3.  Mail a letter to the Veteran to schedule a sleep study at a VA medical center to determine whether the Veteran has a current diagnosis of a sleep disorder, to include sleep apnea and insomnia.  The correspondence between VA and the Veteran on this matter must be documented in his claims file.  If he no longer desires a sleep study he is asked to let the RO and/or medical center know, and that information should be placed in the file.  If he does not report, it should be clearly indicated in the record the address to which the notice was sent, and that it was not returned as undeliverable.

4.  After the Veteran has had a sleep study, an appropriate examiner should provide an addendum opinion identifying all current sleep disorders, to include sleep apnea and insomnia, if present.  For each diagnosed disorder, the examiner should offer his or her opinion with supporting rationale as whether it is at least as likely as not (probability of 50 percent or more) that any diagnosed sleep disorder was either incurred in, or is otherwise related to, the Veteran's active duty service.

The examiner should specifically address the service treatment records indicating insomnia in October 1969, the letters from the Veteran's brother and former spouse indicating daytime sleepiness, loud snoring, and episodes when the Veteran would stop breathing and gasp for air, and an April 2016 letter from a physician written on behalf of the Veteran indicating possible sleep apnea.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




